Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 03/24/2022. Claims 1-15 are pending in the application and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/24/2022 has been considered by the examiner.

Examiner’s Amendment
         An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for an examiner’s amendment was given in a telephone interview with Applicant’s representative, Attorney Stephan J. Filipek (Reg. No. 33,384), on 9/07/2022.
The claims, which were filed on 03/24/2022, have been amended as follows: 


1.	(Currently Amended) A system for simulating a network, comprising: 
A hardware request processor of a network simulation system configured for 5receiving a request for network simulation data and input data relating to a topology of a network, the input data comprising: 
node data indicative of respective resource levels of a plurality of nodes of the network, and 
relationship data indicative of respective relationship 10parameters of a plurality of relationships between at least some of the plurality of nodes, the relationship parameters including 
a hardware simulation engine of the network simulation system operably connected to the hardware request processor, wherein the hardware simulation engine outputs a 15stream of event data that is based on the relationship data to the hardware request processor, and wherein the hardware simulation engine generates respective events of the stream of event data by:
determining a source node and a destination node, and corresponding relationship parameters for a relationship between 20the source node and the destination node; 
determining an event time based on the rate parameter of the corresponding relationship parameters; 
determining a transfer value based on the transfer value parameter and a random sampling from a transfer value distribution; 25and 
responsive to a determination that the transfer value does not exceed a current resource level of the source node, 
decrementing the current resource level of the source node by the transfer value, 
16Docket No.: VOCA021-US-CONT (M01.698C)incrementing a current resource level of the destination node by the transfer value, 
generating, at the event time, event data comprising a timestamp, a source node identifier of the source node, a 5destination node identifier of the destination node, and the transfer value, 
spawning an event generation process for each of the plurality of relationships, wherein respective event generation processes are configured to generate events for respective relationships; 
10transmitting update data to at least some of the event generation processes based on user-defined  modifications;
spawning at least one additional event generation process based on the update data; and 
streaming the event data to the request processor for 15transmission to a user device.  

2.	(Currently Amended) The system of claim 1, wherein the hardware request processor is configured to receive data relating to the user-defined modifications concerning network topology.  

3.	(Currently Amended) The system of claim 1, wherein the hardware simulation engine is configured to at least one of add or remove nodes, add or remove relationships between nodes, and modify one or more of the relationship parameters.  

254.	(Currently Amended) The system of claim 1, wherein the hardware simulation engine defines a conditionality parameter as one of the relationship parameters.  

5.	(Currently Amended) The system of claim 1, wherein the hardware simulation engine is configured to sample the event time from a Poisson distribution having the rate parameter.  

6.	(Currently Amended) The system of claim 1, wherein the rate parameter is time- dependent.  

57.	(Currently Amended) The system of claim 1, wherein the hardware request processor is configured for formatting the event data in a standard format prior to transmitting the event data to the user device.  

8.	(Currently Amended) A network event simulation process, comprising:
10receiving, by a network simulation system comprising a request processor and a simulation engine, input data and a request for network simulation data, the input data comprising node data indicative of respective resource levels of a plurality of nodes of the network, and relationship data indicative of respective relationship parameters of a plurality of relationships 15between at least some of the plurality of nodes, the relationship parameters including a rate parameter and a transfer value parameter; 
generating, by the simulation engine of the network simulation system, a stream of event data based on the relationship data, wherein respective events of the stream of event data are generated by: 
20determining a source node and a destination node, and corresponding relationship parameters for 
determining an event time based on the rate parameter of the corresponding relationship parameters; 
25determining a transfer value based on the transfer value parameter and a random sampling from a transfer value distribution; and 
responsive to a determination that the transfer value does not exceed a current resource level of the source node,
18Docket No.: VOCA021-US-CONT (M01.698C)decrementing the current resource level of the source node by the transfer value, 
incrementing a current resource level of the destination node by the transfer value, 
5generating, at the event time, event data comprising a timestamp, a source node identifier of the source node, a destination node identifier of the destination node, and the transfer value; 
spawning an event generation process for each of the plurality 10of relationships, wherein respective event generation processes are configured to generate events for respective relationships; 
transmitting update data to at least some of the event generation processes based on user-defined modifications; 
spawning at least one additional event generation process 15based on the update data; and 
streaming the event data to the request processor for transmission to a user device.  

9.	(Currently Amended) The network simulation process of claim 8, wherein the request 20processor of the network simulation system is configured to receive the user- defined modifications 

10.	(Original) The network simulation process of claim 8, wherein the user-defined modifications comprises data indicating at least one of addition or removal of 25nodes, addition or removal of relationships between nodes, and modification of one or more of the relationship parameters.  

11.	(Original) The network simulation process of claim 8, wherein the simulation engine defines a conditionality parameter as one of the relationship parameters.  

512.	(Original) The network simulation process of claim 8, wherein the event time is sampled from a Poisson distribution having the rate parameter.  

13.	(Original) The network simulation process of claim 8, wherein the rate parameter is time-dependent.  

14.	(Original) The network simulation process of claim 8, further comprising formatting, by the request processor, the event data into a standard format prior to transmitting the event data to the user device.

1515.	(Currently Amended) A non-transitory computer-readable medium having instructions stored thereon which, when executed, cause at least one processor to: 
receive input data and a request for network simulation data, the input data comprising node data indicative of respective resource levels of a plurality of nodes of the network, and relationship data indicative of 20respective relationship parameters of a plurality of relationships between at least some of the plurality of nodes, the relationship parameters including a rate parameter and a transfer value parameter; 
generate a stream of event data based on the relationship data, wherein respective events of the stream of event data are generated by: 
25determining a source node and a destination node, and corresponding relationship parameters for 
determining an event time based on the rate parameter of the corresponding relationship parameters;20Docket No.: VOCA021-US-CONT (M01.698C)
determining a transfer value based on the transfer value parameter and a random sampling from a transfer value distribution; and 
responsive to a determination that the transfer value does not 5exceed a current resource level of the source node, 
decrement the current resource level of the source node by the transfer value, 
increment a current resource level of the destination node by the transfer value, 
10generate, at the event time, event data comprising a timestamp, a source node identifier of the source node, a destination node identifier of the destination node, and the transfer value; 
spawn an event generation process for each of the plurality of 15relationships, wherein respective event generation processes are configured to generate events for respective relationships; 
transmit update data to at least some of the event generation processes based on user-defined modifications;
spawn at least one additional event generation process based 20on the update data; and 
stream the event data for transmission to a user device.



Allowable Subject Matter
	Claims 1-15 are allowed. 


Reason for Allowance
The following is an examiner’s statement of reason for allowance:
Regarding independent claims 1, 8 and 15:
Riddick et al. Publication No. US 2018/0081787 A1 teaches
a system for simulating a network (Para 0032 and Fig. 1), comprising:
a hardware request processor  of a network simulation system configured for receiving a request for the network simulation data (Para 0037) and input data relating to a topology of a network (Para 0072), the input data comprising: node data indicative of respective resource levels of a plurality of nodes of the network (Para 0034), and relationship data indicative of respective relationship parameters of a plurality of relationships between at least some of the plurality of nodes (Para 0030) the relationship parameters including […] a transfer value parameter (Para 0054) 
a hardware simulation engine of the network simulation system operably connected to the hardware request processer (Para 0037) wherein the hardware simulation engine output a stream of event data that is based on the relationship data to the hardware request processor (Para 0037), wherein the simulation engine generates respective events by: 
determining a source node and a destination node, and corresponding relationship parameters for a relationship between the source node and the destination node (Para 0054).
determining an event time (Para 0055). 
determining a transfer value based on the transfer value parameter (Para 0054). 
generating, at the event time, event data comprising a timestamp, a source node identifier of the source node, a destination node identifier of the destination node, and the transfer value (Para 0064)
streaming the event data to the hardware request processor for transmission to a user device (Para 0066).
Yeh et al. Publication No. US 2003/0149650 A1 teaches
the relationship parameters including a rate parameter and a transfer value parameter (Para 0061 and Fig. 6A)
determining an event time based on the rate parameter of the corresponding relationship parameters (Para 0061-0063 and Fig. 6A-B).
responsive to a determination that the transfer value does not exceed a current resource level of the source node, decrementing the current resource level of the source node by the transfer value, incrementing a current resource level of the destination node by the transfer value (Para 0061-0063 and Fig. 6A-B) 
Han et al. Publication No. US 2018/0365674 A1 teaches
determining a transfer value based on the transfer value parameter and a random sampling from a transfer value distribution (Para 0062).
However, the independent claims 1, 8 and 15 are allowable over prior arts of the following reasons. The prior arts of record do not fairly teach in whole or make obvious:
spawning an event generation process for each of the plurality of relationships, wherein respective event generation processes are configured to generate events for respective relationships; 
transmitting update data to at least some of the event generation processes based on user-defined modifications;
spawning at least one additional event generation process based on the update data.
There are no prior art, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitation of the independent claims. Therefore, these reasons put the claims in condition of allowance.
Dependent claims are allowable because they depend either directly or indirectly on the above independent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        

/YOUNES NAJI/Primary Examiner, Art Unit 2445